Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/06/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Scull on 4/14/2022.
Please amend the Claims submitted 4/06/2022 as follows:


1.	(Currently Amended) An image processing device comprising processing circuitry configured to implement a visual object generator which generates a second object that is a visual object in a virtual reality space, the second object being a virtual object corresponding to one obtained by enlarging or reducing a first object, wherein
an angle for [[an]] a particular object at an observation position between one end of the particular object observed from an observation position and an opposite end of the particular object observed from the observation position is referred to as a visual angle formed by the particular object,  
a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is same as a second visual angle that is a visual angle formed by the second object at the virtual observation position, 
when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to a center point of 3D shape of the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to a center point of 3D shape of the first object, and
when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance.


2.	(Currently Amended) An image processing device comprising processing circuitry configured to implement a visual object generator which generates a second object that is a visual object in a virtual reality space, the second object being a virtual object corresponding to one obtained by enlarging or reducing a first object, wherein
a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is same or approximately same as a second visual angle that is a visual angle formed by the second object at the virtual observation position,
when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to the first object, and
when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance, wherein
a ratio of the second distance to the first distance is [[the]] same or approximately [[the]] same as a ratio of a linear dimension of the second object to a linear dimension of the first object.



7.	(Currently Amended) An image processing method comprising a visual object generation step of generating a second object that is a visual object in a virtual reality space, the second object being a virtual object corresponding to one obtained by enlarging or reducing a first object, wherein
an angle for [[an]] a particular object at an observation position between one end of the particular object observed from an observation position and an opposite end of the particular object observed from the observation position is referred to as a visual angle formed by the particular object, 
a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is same as a second visual angle that is a visual angle formed by the second object at the virtual observation position,
when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to a center point of 3D shape of the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to a center point of 3D shape of the first object, and
when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance.


9.	(Currently Amended) An image processing method comprising a visual object generation step of generating a second object that is a visual object in a virtual reality space, the second object being a virtual object corresponding to one obtained by enlarging or reducing a first object, wherein
a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is same or approximately same as a second visual angle that is a visual angle formed by the second object at the virtual observation position,
when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to the first object, and
when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance, wherein
a ratio of the second distance to the first distance is [[the]] same or approximately [[the]] same as a ratio of a linear dimension of the second object to a linear dimension of the first object.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 7, the closest prior art as the combination of Linkenauger et al., Welcome to Wonderland: The Influence of the Size and Shape of a Virtual Hand on the Perceived Size and Shape of Virtual Objects, July 2013 and Jagnow et al. (U.S. Patent Application Publication 2017/0301135 A1) fails to disclose and/or teach: wherein an angle for a particular object at an observation position between one end of the particular object observed from an observation position and an opposite end of the particular object observed from the observation position is referred to as a visual angle formed by the particular object, a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is same as a second visual angle that is a visual angle formed by the second object at the virtual observation position, when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to a center point of 3D shape of the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to a center point of 3D shape of the first object, and when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance.
For claims 2 and 9, the closest prior art as the combination of Linkenauger et al., Welcome to Wonderland: The Influence of the Size and Shape of a Virtual Hand on the Perceived Size and Shape of Virtual Objects, July 2013 and Jagnow et al. (U.S. Patent Application Publication 2017/0301135 A1) fails to disclose and/or teach: wherein2U.S. Patent Application Serial No. 17/268,059Amendment dated April 6, 2022Reply to Office Action of January 6, 2022 a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is same or approximately same as a second visual angle that is a visual angle formed by the second object at the virtual observation position, when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to the first object, and when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance, wherein a ratio of the second distance to the first distance is same or approximately same as a ratio of a linear dimension of the second object to a linear dimension of the first object.
For claims 4 and 12, the closest prior art as the combination of Linkenauger et al., Welcome to Wonderland: The Influence of the Size and Shape of a Virtual Hand on the Perceived Size and Shape of Virtual Objects, July 2013 and Jagnow et al. (U.S. Patent Application Publication 2017/0301135 A1) fails to disclose and/or teach: wherein a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is same or approximately same as a second visual angle that is a visual angle formed by the second object at the virtual observation position, when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to the first object, and3U.S. Patent Application Serial No. 17/268,059 Amendment dated April 6, 2022Reply to Office Action of January 6, 2022when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance, wherein the first object is a visual object in the real space or an object imitating the visual object in the real space, the first visual angle formed by the first object is a visual angle formed by the visual object in the real space at the real observation position, the first distance is a distance from the real observation position to the visual object in the real space, a first ratio of the second distance to the first distance when a first excess of the first distance with respect to a predetermined distance is a first value is greater than a second ratio of the second distance to the first distance when a second excess of the first distance with respect to the predetermined distance is a second value, and the first value is greater than the second value.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613